DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 9/06/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/06/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 2-5 recite the limitation “wherein after solution carburizing at 1000 °C to 1100 °C for 1 hour to 8 hours” and additional steps, “the alloy includes” certain claimed properties and features.  Examiner notes that instant claims 2-5 do not positively recite that the alloy is subjected to solution carburizing and the additional recited steps, but rather that the alloy has certain features after being subjected to the claimed carburizing and additional steps.  As such, instant claims 2-5 are claiming the manner in which the alloy responds to carburizing and additional steps, and not positively claiming that the alloy has been subjected to the claimed carburizing steps and positively reciting that the alloy has the instantly claimed properties.  The instantly claimed limitations are indefinite because the manner in which an alloy responds to solution carburizing (and other steps) is dependent not solely on the carburizing temperature and time, but also on the carbon potential or carbon composition of the carburizing medium.  As such, it is unclear what carbon potential or carbon composition of the carburizing medium leads to the instantly claimed property response, rendering the scope of instant claims 2-5 indefinite.
Likewise, in claims 3 and 4, the claims do not recite that the carburization and other steps is conducted to the claimed carbon and nitrogen contents, but instead that the carbon and nitrogen contents result from the carburizing and additional steps.  It is unclear unclear what carbon potential or carbon composition of the carburizing medium leads to the instantly claimed carbon and nitrogen contents, rendering the scope of instant claims 3 and 4 indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2679698 A1 to Date et al.
Regarding claim 1, Date discloses an alloy comprising the following composition (abstract, para [0017-0030]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Date wt%
Overlaps?
Cr
3.0-8.0
3.0-<5.0
Yes
Mo
0.02-5.0
Mo + 1/2W: 0.5-2.0
Yes
V
0.1-1.0
0-1.0
Yes
Cu
0.5-2.5
0-1.0
Yes
Ni
0.5-2
0-1.0
Yes
Mn
0.2-0.4
0.3-2.0
Yes
Nb
0.01-0.05
0-0.5
Yes
Al
0.1-1.0
0.04-0.3
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Date including the instantly claimed because Date discloses the same utility throughout the disclosed ranges.
Regarding claims 2-5, instant claims 2-5 are indefinite for the reasons set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Date would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Date has the same or substantially the same composition and structure.  
Regarding claims 6 and 8, the alloy of Date overlaps the instantly claimed ranges.
Regarding claim 7, the alloy of Date includes MX carbide precipitates that can act as grain pinning particles (Date, para [0021-0022, 0029-0030]).
Regarding claims 9 and 10, the alloy of Date is a tool steel which may be in the form of a manufactured part for automobiles (Date, para [0001]).  One of ordinary skill in the art would immediately envisage the claimed species of a gear or shaft from the disclosed genus of Date of a tool steel part for an automobile.
Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 05093244 A to Nakazato et al (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Nakazato discloses an alloy comprising the following composition (abstract, para [0006-0024]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Nakazato wt%
Overlaps?
Cr
3.0-8.0
>0.9-5.0
Yes
Mo
0.02-5.0
0-3.0
Yes
V
0.1-1.0
0.01-0.30
Yes
Cu
0.5-2.5
0-1.0
Yes
Ni
0.5-2
0-3.50
Yes
Mn
0.2-0.4
0-0.60
Yes
Nb
0.01-0.05
0.010-0.100
Yes
Al
0.1-1.0
0.010-0.100
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakazato including the instantly claimed because Nakazato discloses the same utility throughout the disclosed ranges.
Regarding claims 2-5, instant claims 2-5 are indefinite for the reasons set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nakazato would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Nakazato has the same or substantially the same composition and structure.  
Regarding claims 9 and 10, the alloy of Nakazato is a steel which may be in the form of a manufactured carburized parts having threaded portions for automobiles (Nakazato, para [0001-0003]).  One of ordinary skill in the art would immediately envisage the claimed species of a shaft from the disclosed genus of Nakazato of carburized parts having threaded portions for automobiles.

Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0036463 to Miyanishi et al.
Regarding claim 1, Miyanishi discloses an alloy comprising the following composition (abstract, para [0013,0031-0056]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Miyanishi wt%
Overlaps?
Cr
3.0-8.0
Optionally 0.1-3.0
Yes
Mo
0.02-5.0
Optionally 0.1-1.5
Yes
V
0.1-1.0
Optionally 0.03-0.2
Yes
Cu
0.5-2.5
Optionally 0.1-2.0
Yes
Ni
0.5-2
Optionally 0.1-5.0
Yes
Mn
0.2-0.4
0.3-2.0
Yes
Nb
0.01-0.05
Optionally 0.01-0.1
Yes
Al
0.1-1.0
>0.06-0.3
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Miyanishi including the instantly claimed because Miyanishi discloses the same utility throughout the disclosed ranges.
Regarding claims 2-5, instant claims 2-5 are indefinite for the reasons set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Miyanishi would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Miyanishi has the same or substantially the same composition and structure. 
Regarding claims 9 and 10, the alloy of Miyanishi may be a gear or shaft (Miyanishi, para [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0282501 A1 to Kubota et al and US 2016/0122841 to Koyama et al both disclose alloys overlapping the scope of at least instant claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738